Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this amendment was given by e-mail by Dr. Holly on 17 February 2021 and by a telephone call and e-mail on 19 February 2021.  
Kommala Keovongphet contacted Examiner Boggs on 2 March 2021 to correct typographical errors in the claim set.  This replaces the examiner’s amendment mailed on 25 February 2021.

The application is amended as follows:

Claim 9.  A nucleotide construct, comprising: a nucleic acid molecule encoding an insecticidal protein having an amino acid sequence (i) with at least 97% sequence identity to a protein with the amino acid sequence of SEQ ID NO: 20; or (ii) [[(i) ]] with at least 96% sequence identity to a protein with an amino acid sequence selected from the group consisting of: SEQ ID NO: 2, SEQ ID NO: 4, SEQ ID NO: 12, SEQ ID NO: 14, SEQ ID NO: 16, SEQ ID NO: 18, (iii) [[(ii)]] with at least 94% sequence identity to a protein with the amino acid sequence of SEQ ID NO: 8, said nucleic acid molecule operably linked to a heterologous regulatory element. 

Claim 10.  The nucleotide construct of claim 9, wherein said nucleic acid molecule encodes an insecticidal protein having an amino acid sequence with at least about 97% sequence identity to a protein with an amino acid sequence selected from the group consisting of: SEQ ID NO: 2, SEQ ID NO: 4, SEQ ID NO: 8, SEQ ID NO: 12, SEQ ID NO: 14, SEQ ID NO: 16, SEQ ID NO: 18, 

Claim 41.  A transgenic plant cell, comprising: 
(i) with at least 97% sequence identity to the amino acid sequence of SEQ ID NO: 20; or (ii) [[(i) ]] with at least 96%(iii) [[(ii) ]] with at least 94%the amino acid sequence of SEQ ID NO: 8; and a heterologous regulatory sequence operably linked to the polynucleotide.

Claim 115.  A transgenic plant stably transformed with a DNA construct, comprising: 
a.	a polynucleotide encoding a polypeptide having an amino acid sequence (i) with at least 97% sequence identity to the amino acid sequence of SEQ ID NO: 20; or (ii) [[(i) ]] with at least 96%(iii) [[(ii) ]] with at least 94%the amino acid sequence of SEQ ID NO: 8; and  
b.	a heterologous regulatory sequence operably linked to the polynucleotide.

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance.
The recited amino acid sequences at the individual levels of sequence identity recited are free of the prior art of record.

Applicant also filed a terminal disclaimer over application serial no. 16/977,778.

The use of the limitation “about” in claims 10-12 and 104-105 does not raise an issue under 35 USC 112(b) because all are dependent claims.  Thus, since the base 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL T BOGGS/Examiner, Art Unit 1663